United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 19-3289
                      ___________________________

                               Kenneth F. Davis

                     lllllllllllllllllllllPlaintiff - Appellant

                                        v.

 Jarred Sherrill, Correctional Officer/Sergeant, Maximum Security Unit, ADC;
    Nicola Kelly, Captain, Maximum Security Unit, ADC; Vineshia Barnes,
 Grievance Administrative Specialist I, Maximum Security Unit, ADC; Danny
Burl, Correctional Warden, Maximum Security Unit, ADC; Carl E. Stout, Major,
  Maximum Security Unit, ADC; Lorie Taylor, Disciplinary Hearing Officer,
                          Maximum Security Unit, ADC

                    lllllllllllllllllllllDefendants - Appellees
                                     ____________

                  Appeal from United States District Court
               for the Eastern District of Arkansas - Pine Bluff
                                ____________

                           Submitted: June 17, 2020
                            Filed: June 22, 2020
                               [Unpublished]
                               ____________

Before LOKEN, GRUENDER, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.
       Kenneth Davis appeals the district court’s1 adverse grant of summary judgment.
After careful review of the record and the parties’ arguments on appeal, we conclude
that the district court properly granted summary judgment for the reasons stated in the
court’s Order dated October 9, 2019. See Hartsfield v. Nichols, 511 F.3d 826, 829
(8th Cir. 2008) (reviewing grant of summary judgment de novo). Accordingly, we
affirm. See 8th Cir. R. 47B. We also deny Davis’s motion for sanctions.
                          ______________________________




      1
        The Honorable Billy Roy Wilson, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable
Patricia S. Harris, United States Magistrate Judge for the Eastern District of Arkansas.

                                          -2-